SUMMARY ORDER

UPON DUE CONSIDERATION of this petition for review of a decision of the Board of Immigration Appeals (“BIA”), and upon consideration of the parties’ letter briefs submitted in response to this Court’s May 8, 2013 order, it is hereby ORDERED, ADJUDGED, AND DECREED that the petition for review is GRANTED and the matter is REMANDED to the BIA to reopen the case and apply former INA section 321(a) in a manner consistent with our opinion of December 6, 2010 and the district court’s factual findings.*

 For the reasons stated in her dissenting opinion of December 6, 2010, Judge Livingston would deny the petition for review.